Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to specification

1.     The instant specification, page 5, line 12, “0 and the   is in the range of from -8.5 to -5.0…” appears to be missing a “b” or “b*” between “the” and “is”.  The specification is therefore not complete.

Rejections

2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.     Claims 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of copending Application No. 17/086618. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant printer claims encompass the printers of the copending claims 11 and 12.  The copending claimed printers have the abilities to print according to the instant claims because they have the instantly claimed inks and give the instantly claimed a* and b* values.  The instant claims encompass the blue coloring material of the copending claims because they recite no closed language regarding the inks such that the inks are open.  Furthermore, the instant specification, page 37, Example 17 discloses the use of Optiact I-10 in the instantly claimed inks in addition to the red and green colorants.  Page 5, lines 32-33 show the instantly claimed optical brighteners to be blue colorants.  It is therefore taken that the exemplified Optiact I-10 is a blue colorant.  The instantly claimed inks therefore encompass the presence of the blue colorants of the copending claims.
The instant claims 13 and 14 are directed to the claimed printers per se.  The copending claims recite those cprinter limitations.  Limitations to a*, b*, and the substrates discussed in the instant claims 13 and 14 are given by the process of using the printer and the substrate particles.  These particulars are not required of the printer per se to which the instant claims 13 and 14 are directed ultimately.  The limitations of the instant claims 13 and 14 directed to a*, b*, and the substrate do not define the instantly claimed printers over those of copending claims 11 and 12.
One practicing the inventions of copending claims 11 and 12 would be practicing inventions falling within the scope of the instant claims 13 and 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.      Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what is intended by the instant claim 14, “The printing device according to claim 13, wherein the ink further contains a stealth non-white ink.”  “[T]he ink” refers to the ink of the instant claim 13 according to its antecedent basis.  The claim language of the instant claim 14 literally requires the ink of claim 13 to have a stealth non-white ink added to it.  It is not clear if the intent of the instant claim 14 is to add a stealth non-white ink to the ink of claim 13 or if the intent of the instant claim 14 is for the printer to contain an ink containing stealth non-white ink separately from the ink of the instant claim 13 as is required in the set of the instant claim 10 for example.  The scope of the instant claim 14 is therefore not clear.

For the purposes of examination both options were considered.

7.     Claims 1-12 are allowable over the prior art.

8.     Claims 13 and 14 are not the subjects of prior art rejections.  It is noted that this does not include the above obviousness double patenting rejection which is not based on prior art.
9.     The following remarks apply to paragraphs 7 and 8 above:

The prior art considered does not disclose the instantly claimed inventions and does not suggest the application of the instantly claimed inks containing red and green pigments to achieve the whiteness implied by the instantly claimed a* and b* values.  
The closest prior art seen by the examiner is represented by JP 10-287034 Satoshi et al.  Satoshi, discloses printing a white-emitting fluorescent ink containing red, green, and blue fluorescent colorants by offset printing to a substrate which is not taught to contain fluorescent brightener.  It is considered that the substrate already containing blue colorant, e.g. fluorescent brightener, would only need to have red and green added thereto to give white in the fluorescent inks of Satoshi.  However, there is not further suggestion to achieve the instantly claimed a* and b* values and to achieve them by adding only red and green containing ink to the substrate to achieve the instantly claimed a* and b* values.
JP 2003-073589 Satoshi et al. discloses coating stealth ink on substrates with fluorescent brightener.  There is no suggestion to apply ink containing red and green colorant to achieve the a* and b* values of the instant claims.

10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762